Citation Nr: 1420358	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fungal infection, bilateral feet.

2.  Entitlement to a rating in excess of 10 percent for residuals of right great toe fracture.

3.  Entitlement to a rating in excess of 10 percent prior to March 1, 2007, for residuals of a laceration, left foot.

4.  Entitlement to a compensable rating on and after March 1, 2007, for residuals of a laceration, left foot.

5.  The propriety of the reduction of the Veteran's disability rating for service-connected residuals of a laceration, left foot, effective March 1, 2007.

6.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified before the undersigned at a Travel Board hearing at the RO in March 2010.  A transcript of the hearing is of record.  

In June 2010 and December 2011, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the August 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

An issue regarding service connection for a knee disorder has been raised by a January 2014 statement of record.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) (raised in the context of the increased rating claims) is being REMANDED to the AOJ.  VA will notify the Veteran when action on his part is required. 


FINDINGS OF FACT

1.  A chronic fungal infection on the feet was not shown in service or for many years thereafter, and any current fungal infection on the feet is unrelated to service, or to a disease or injury of service origin.  

2.  During the appeal period, the Veteran has experienced mild disability as the result of residuals related to an in-service fracture to his right great toe.    

3.  By a rating decision in April 2005, the RO granted an increased disability rating of 10 percent for a left foot plantar scar, effective September 17, 2004.   

4.  In June 2006, the RO proposed to reduce to 0 percent the rating for the service-connected left foot plantar scar.    

5.  In November 2006, the RO effectuated the reduction in rating from 10 to 0 percent of the service-connected left foot plantar scar, effective March 1, 2007.    

6.  The decision to reduce from 10 percent to 0 percent the disability rating for a left foot plantar scar, effective March 1, 2007, did not comply fully with relevant law and regulations.

7.  Evidence of record indicates that between September 17, 2003 and September 17, 2004, the Veteran's left foot plantar scar was superficial, less than 6 square inches in size, and was asymptomatic.  

8.  Evidence of record indicates that, between September 17, 2004 and March 1, 2007, the Veteran's left foot plantar scar was painful, but was not at least 12 square inches in size.  

9.  Evidence of record indicates that, since March 1, 2007, the Veteran's left foot plantar scar has been painful, but has not been at least 12 square inches in size, and has not limited function.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a fungal infection on the feet have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for a rating in excess of 10 percent, for residuals of right great toe fracture, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  

3.  Restoration of a 10 percent rating for the Veteran's service-connected left foot plantar scar is warranted from March 1, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.13, 4.118, Diagnostic Codes 7801-7805 (2013).

4.  Prior to September 17, 2004, the criteria for a compensable disability rating, for a left foot plantar scar, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

5.  Since September 17, 2004, the criteria for a rating in excess of 10 percent, for the left foot plantar scar, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied on appeal by way of letters to the Veteran dated in November 2004 and March 2006, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in the SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in March 2010.  VA afforded the Veteran VA compensation examinations into the nature and severity of his foot disorders.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claims.  In particular, the RO included in the claims files VA treatment records dated between 2005 and 2013.  

The Board notes that the RO attempted to obtain records pertaining to VA treatment that the Veteran claims to have received in the early 1980s.  In June 2010, the RO submitted a request to the Alexandria, Louisiana VA Medical Center (VAMC) for treatment records identified by the Veteran.  That same month, the Alexandria, Louisiana VAMC replied that it possessed no responsive documents.  The RO then submitted a request for records to the New Orleans, Louisiana VAMC.  The New Orleans, Louisiana VAMC responded that they have no records demonstrating that the Veteran received treatment at that facility.  The RO then contacted the Shreveport, Louisiana VAMC in order to obtain the Veteran's treatment records, if any.  A December 2010 report of contact demonstrated that the Shreveport, Louisiana VAMC's record system showed no treatment for the Veteran and, thus, no records were found.  Ultimately, in December 2010, the RO issued a memorandum of unavailability for the records the Veteran claimed existed.  The RO also found that further attempts to locate such records would be futile.  The Board agrees.   

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

	Service Connection for Fungal Infection on the Feet

The Veteran claims that he incurred a fungal infection on his feet during service.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the record establishes that the Veteran has had skin problems with his feet during the appeal period.  VA compensation examination reports and VA treatment records dated between March 2005 and March 2012 consistently note diagnoses of tinea pedis and severe onychomycosis of all toenails, bilaterally.  

The record also establishes that the Veteran experienced skin problems on his feet during service.  The Veteran has provided lay evidence in the record that, during service in Panama, he developed rashes to his feet as the result of jungle conditions.  He asserts that he was treated in Panama for this problem at some time between 1979 and 1980.  He asserts that he developed the problems as the result of "jungle rot type conditions."

The Board notes that the Veteran's STRs are entirely negative for skin problems on the feet during service (though the STRs do note a right toe fracture, cuts to the left foot, and ankle sprains).  Nevertheless, a layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As the symptoms associated with this particular type of foot problem is observable in nature, the Board will invoke the doctrine of reasonable doubt and find that the Veteran in fact experienced rashes on his feet during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

However, the Board finds the preponderance of the evidence of record against the assertion that the in-service problems relate to the current tinea pedis and onychomycosis.  The evidence of record demonstrates that the Veteran did not experience a chronic rash on the feet during service, or in the years following service.  As noted earlier, the Veteran's STRs are negative for a rash problem on the feet.  Though the absence of evidence in STRs does not prove the absence of problems, it nevertheless strengthens the notion that the skin disorder the Veteran described having during service was not chronic.  Further, the Veteran's July 1983 separation reports of medical examination and history are negative for skin problems on the feet.  Though the reports note other foot problems such as pes planus and the right toe fracture, none notes problems with skin on the feet.  The fact that the Veteran did not complain at service separation about the skin on his feet strengthens the notion that the disorder he described experiencing during service was not a chronic problem.  Notably, the Veteran did not complain about skin problems until his original claim to service connection in December 1998.  

Moreover, the earliest medical evidence of record of a diagnosed skin problem (other than the service-connected left foot plantar scar) is found in a VA compensation examination report noting tinea pedis and severe onychomycosis, which is dated in March 2005, over 21 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Though the Veteran has claimed post-service treatment for his feet in the early 1980s, evidence documenting such treatment is not of record despite VA's efforts to obtain such evidence.  Moreover, the Board notes the RO's attempts to obtain private medical evidence pertaining to treatment the Veteran reportedly received in the early 1990s.  He indicated on a VA Form 21-4142 that he was treated by a private doctor from sometime in 1991 to sometime in 2001.  The RO requested treatment records from this private doctor from January 1, 1991 to December 31, 2001.  The RO received treatment records from the Veteran's doctor, of which the earliest was dated in June 2001.  None of the obtained records demonstrated complaints of or treatment for a bilateral foot fungal infection or "jungle rot."    

The Board further notes that there is no medical evidence of a nexus between the in-service skin problems on the feet and the current tinea pedis and onychomycosis.  Rather, the only medical professional who commented on the Veteran's claim - the March 2012 VA compensation examiner who conducted the examination pursuant to the Board's December 2011 remand - indicated that it was unlikely that the current disorders related to service.  In the report, the examiner noted a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner provided a clear opinion that counters the Veteran's claim, and then supported the opinion by explaining that the Veteran's current skin problems were likely unrelated to service because, as the record demonstrates, the Veteran did not experience a chronic skin problem on the feet for many years following service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In sum, the evidence documents that the Veteran has current skin problems on his feet, and that he experienced skin problems on his feet during service in the late 1970s and early 1980s.  However, the preponderance of the evidence demonstrates that the in-service problems and current problems are not related.  The evidence does not indicate that the Veteran experienced a chronic disorder during or in the years following service, and the only medical professional who commented on the Veteran's claim found no relationship between service and the current problems.  

In assessing the Veteran's claim, the Board notes that it closely considered his lay statements.  As indicated earlier, he is competent to describe observable symptomatology such as a skin rash.  However, the lay statements regarding the etiology of the current tinea pedis and onychomycosis are not competent.  Tinea pedis and onychomycosis are pathologies of the epidermal system that are beyond the Veteran's capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking an epidermal disorder to service that ended in the early 1980s.  He does not have the training and expertise to provide medical evidence connecting the two.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence is against the lay assertions regarding etiology.  See Gilbert, supra.       

	Evaluation of Residuals of Right Great Toe Fracture

The Veteran seeks a higher disability rating for residuals related to a right great toe fracture during service.    

The Veteran's STRs document that he fractured his right great toe during service.  He has been service connected for residuals of the injury since December 1998.  On September 17, 2004, the RO received the Veteran's claim for a compensable rating for the disability.  In the April 2005 rating decision on appeal, the RO granted a rating increase to 10 percent effective the date of claim.  

In this decision, the Board will consider whether a higher rating has been warranted from September 17, 2003 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  VAOPGCPREC 9-98. 

The RO has rated the service-connected right first toe disability under Diagnostic Code (DC) 5299-5284.  Under 38 C.F.R. § 4.27, unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99."  38 C.F.R. § 4.20.  

Foot injuries are addressed under DC 5284.  Ratings of 10, 20, and 30 percent are authorized for moderate, moderately severe, and severe symptoms, respectively.  The terms "moderate" and "severe" are not defined in VA regulations.  The Board must arrive at an equitable and just decision after evaluating the evidence.  38 C.F.R. § 4.6.

After reviewing the lay and medical evidence of record, the Board finds that the Veteran does not have residuals of the great toe fracture that are at least "moderately severe" in degree.  

The evidence of record relevant to this matter consists of lay statements, VA treatment records dated between 2005 and 2013, and VA compensation examination reports dated in March 2005, May 2006, and March 2012.  This evidence thoroughly documents the Veteran's complaints of pain and limitation of motion in his right first toe.  See Layno, supra.  Findings of arthritis are documented by March 2005 x-rays of record, which are noted by the March 2005 VA examiner.  These findings are disputed by subsequent VA x-rays that indicate no arthritis in the right first toe.  These negative findings are noted in the March 2012 VA report.  Nevertheless, the Board finds that the record supports a finding that, during the appeal period, the Veteran has exhibited degenerative changes in the right great toe.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence also indicates that the Veteran has hallux valgus along with the right first toe disorder.  As the evidence is not clear whether the hallux valgus disorder is a separate and distinct disorder, the Board has considered the evidence of hallux valgus in rating the disorder here.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The March 2005 VA examiner noted the Veteran's complaints of foot pain generally.  The examiner noted the Veteran's complaints of stiffness and pain on the right first toe metatarsophalangeal joint area.  The Veteran reported a burning sensation in the feet generally.  He described flare ups of pain in the feet while walking or standing more than one to two hours.   He indicated that he could walk "maybe 1 mile with difficulty."  The Veteran indicated a lack of endurance in his right foot.  The Veteran indicated he was unable to rise on the toes and the heels.  On examination, the examiner noted no swelling, redness, edema, instability, weakness, or warmth.  The examiner noted normal movement of the toes bilaterally but painful movement on the right first toe.  In the right first toe, the examiner noted dorsiflexion 0 to 10 degrees and plantar flexion 0 to 20 degrees with reports of pain.  The examiner noted mild hyperkeratosis on the right first MP joint area.  The examiner stated that the Veteran could supine and pronate the feet bilaterally, and could partially squat.  The examiner also described the Veteran as morbidly obese, stating that the Veteran had gained 80 to 90 pounds over the last 25 years.  Moreover, the examiner diagnosed hallux valgus with the right great toe, and indicated that pronounced pes planus caused significant impairment in the feet.        

Similarly, the May 2006 VA examiner noted the Veteran's complaints of pain in the right great toe.  The examiner noted the Veteran's complaints of burning.  The Veteran indicated that he had to quit his occupation working in a warehouse due to his bilateral foot pain.  The Veteran indicated that he could not stand on his toes due to the pain.  On examination, the examiner noted bilateral pes planus and supine right great toe, with moderate hallux valgus without redness, weakness, swelling, or warmth.  The examiner stated the right toe was tender to touch without guarding.  The examiner noted an intact gait, and noted no callosities, breakdown, vascular changes, or unusual shoe wear pattern that would indicate abnormal weight bearing.  The examiner noted normal posture while standing, and noted no hammertoes or claw foot.  The examiner noted hallux valgus at 30 degree angulation with 0 to 45 degrees dorsiflexion with pain, and 0 to 5 degrees plantar flexion with pain.  

The March 2012 VA examiner also began the report noting the Veteran's subjective complaints of pain and limitation, and of a burning sensation in the feet. The Veteran indicated that he could not wear dress shoes, and was limited in his employment (can only work 8-hour day 50 percent of the time).  The examiner noted the diagnoses of pes planus and hallux valgus bilaterally.  The examiner described the symptoms associated with hallux valgus as mild or moderate.  The examiner also noted the Veteran's right great toe fracture, and described as moderate the residuals associated with the disorder.  The examiner stated that the right great toe disorder did not impact the Veteran's employability.  The examiner further indicated that the burning sensation in the Veteran's feet was due to diabetic neuropathy associated with longstanding diabetes mellitus type 2 (diabetes).  

Based on the evidence of record, the Board finds a rating in excess of 10 percent unwarranted for the right great toe disorder.  The evidence does not indicate that the Veteran experiences anything more that moderate disability with this disorder.  The Board recognizes that the Veteran's feet are significantly disabled.  He has been service connected not only for the left foot scar addressed below and the right great toe fracture (with which the Board has considered disability associated with hallux valgus), he has also been service connected for severe bilateral pes planus, which is currently rated as 50 percent disabling.  Further, as noted by the March 2012 examiner, the Veteran's feet are impaired by diabetic neuropathy.  The evidence demonstrates that the significant disability noted is caused by pes planus and diabetic neuropathy rather than by residuals associated with the right great toe fracture.    

In assessing whether a higher rating could be assigned under other sections of the code, the Board has reviewed other potentially applicable DCs pertaining to foot disabilities.  For example, the Board reviewed DC 5280 which addresses hallux valgus.  But a higher rating is not available there as the sole rating authorized is 10 percent.  Compensable ratings are authorized for other DCs but the record does not indicate malunion or nonunion of the toes (DC 5283), of claw feet (DC 5278), or of hammertoes (5282).  In fact, the March 2012 examiner expressly indicated that the Veteran does not have these disorders.  Finally, Deluca criteria do not lead to a higher evaluation either because none of the DCs addressing the Veteran's toe disability involves rating limitation of motion in the toes.  Nevertheless, suffice it to say that the Veteran has limitation with his toe, which is painful.  That is why he has been assigned a 10 percent rating for moderate symptoms. 

The Board has considered the Veteran's assertions that he experiences pain and limitation in his right great toe.  As these are observable symptoms, his statements are of probative value.  However, the Veteran is not competent to determine the sources of his complaints.  This is beyond his capacity for lay observation.  The causes of his foot problems, their etiology and their development, cannot be determined through observation or by sensation such as feeling.  The Veteran does not have the training and expertise to provide medical evidence explaining the nature of his foot disabilities, and the causes of his problems.  See Woehlaert, supra.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the foot problems experienced by the Veteran are due to severe pes planus and diabetic neuropathy, rather than to the right great toe disorder.  See Gilbert, supra.       

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating for his right great toe disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      Evaluation of Left Foot Laceration Residuals

The Veteran seeks a higher disability rating for residuals related to an in-service laceration on the plantar surface of his left foot.    

The Veteran's STRs document that he cut his foot during service as the result of stepping on broken glass.  He has been service connected for the residuals of the injury since December 1998.  On September 17, 2004, the RO received the Veteran's claim for a compensable rating for the disability.  In the April 2005 rating decision on appeal, the RO granted a rating increase to 10 percent effective the date of claim.  The Veteran appealed the assigned rating.  

In June 2006, during the pendency of the appeal, the RO proposed reducing the rating from 10 percent to noncompensable because the April 2005 rating decision contained clear and unmistakable error (CUE).  38 C.F.R. § 3.105.  Specifically, the rating increase assigned via the April 2005 rating decision was based on findings from the March 2005 VA examination that pertained to scar on the dorsum (top) of the Veteran's left foot, for which the Veteran is not service connected.  Rather, he is service connected for a left foot plantar scar.  Consequently, the RO based the rating increase on evidence that was inapplicable to the Veteran's claim.  Indeed, at the time of the June 2006 notice, the record was devoid of evidence addressing the service-connected left foot plantar scar.  

In August 2006, the Veteran objected to the proposed reduction.  In a November 2006 rating decision, the RO determined that the April 2005 rating decision contained CUE.  The RO then reduced the rating assigned for the Veteran's service-connected left foot plantar scar to 0 percent, effective March 1, 2007.  

In this decision, the Board will first address whether a compensable rating was warranted between September 17, 2003 (one year prior to the date of the Veteran's claim for increased rating) and the September 17, 2004 date of claim.  Next, the Board will then address the propriety of the reduction on March 1, 2007.  The Board will then address whether higher ratings have been warranted at any time during the appeal period.  See Hart, supra; see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The scar on the Veteran's left foot has been rated under 38 C.F.R. § 4.118.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7801 through 7805.  The criteria for evaluating scars under these codes were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim for increased rating was filed in September 2004.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  The schedular rating criteria in effect prior to October 23, 2008 will be applied.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2004).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2004).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. Part 4 (2004).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.    

Finally, Diagnostic Code 7805 directs that other scars shall be rated on limitation of function of the affected part.  38 C.F.R. Part 4 (2004).

	Between September 17, 2003 and September 17, 2004

A compensable rating was unwarranted at any time during the one year period prior to the Veteran's claim for increased rating on September 17, 2004.  38 C.F.R. § 3.400(o)(2).  The record is silent for any evidence, lay or medical, indicating any symptoms that approximate the criteria for a compensable rating under DCs 7801 to 7805.  38 C.F.R. § 4.118.  

	Between September 17, 2004 and March 1, 2007

The Veteran's left foot plantar scar was rated as 10 percent disabling from the September 17, 2004 claim for increase to the March 1, 2007 rating reduction.  A rating in excess of 10 percent was not warranted during this period.  The maximum rating authorized under DCs 7802, 7803, and 7804 is 10 percent.  Under DC 7801, a 20 percent rating is authorized, but only for scar areas exceeding 12 square inches.  The evidence in this matter clearly demonstrates that the Veteran's scar is less than six square inches.  38 C.F.R. § 4.118, DCs 7801, 7802.  

Further, under DC 7805, scars are to be rated on the limitation of function of the affected part.  As was detailed above, and as will be discussed further below, the evidence does not indicate that the left foot plantar scar limits the functioning of the Veteran's left foot.  Rather, the evidence has clearly demonstrated that the Veteran's service-connected pes planus and nonservice-connected diabetic neuropathy have affected the functioning of his feet.  


	Propriety of the Rating Reduction on March 1, 2007

When reduction of a rating assigned to a service connection disability is considered warranted, a rating proposing such reduction will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that the rating should be maintained.  38 C.F.R. § 3.105(e).

Here, the RO executed the reduction in the November 2006 rating decision more than 60 days after the RO mailed to the Veteran's address the June 2006 notice of the proposed reduction.  Moreover, the proposal cited the reasons for the proposed reduction.  As such, the RO followed requisite notification procedures in reducing the evaluation.  Indeed, the Veteran has not alleged otherwise.  38 C.F.R. § 3.105(e) and (i).

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421. 

In this matter, the Veteran argues that the 10 percent disability rating should be restored.  He contends that he has experienced pain on the scar during the entire appeal period, and that the rating should have remained the same.  Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 10 percent rating, but, rather, whether the reduction in his rating was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). 

The record shows that the RO based its decision to increase the Veteran's left foot disability rating to 10 percent on findings in the March 2005 examination report.  As the RO noted, however, the decision was erroneous because the March 2005 report did not address the left foot plantar scar.  Rather, the report addressed a nonservice-connected scar on the dorsum of the left foot.  For this reason, the RO correctly found CUE in the April 2005 decision that granted the increased rating.  38 C.F.R. § 3.105.  

Nevertheless, the rating reduction is ultimately unsupported by the record.  By the time the reduction was effectuated - on March 1, 2007 - the evidence of record was in equipoise on the issue of whether the scar on the bottom of the left foot caused pain, evidence of which satisfies the criteria for a 10 percent rating under DC 7804.  38 C.F.R. § 4.118.  On the one hand, the May 2006 VA examiner found no pain associated with the left foot plantar scar.  On the other hand, VA treatment records dated in January 2006 reflect the Veteran's complaints of pain, about which the Veteran is competent to describe as pain is an observable symptom.  See Layno, supra.  The Board further notes the significance of medical and lay evidence dated after March 1, 2007, which supports the notion of a painful scar, and further undermines the legitimacy of the rating reduction.  This evidence will be detailed further below.  

Hence, although the RO correctly noted in June and November 2006 that the rating increase in April 2005 was erroneous, the decision to reduce the 10 percent rating effective March 1, 2007 is not supported by the record.  The record does not substantiate that the Veteran had experienced a material improvement with the scar to such an extent that a 0 percent rating was warranted.  

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  The absence of such a determination in this case, and the absence of evidence that would have supported such a determination, renders the reduction void.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The noncompliance here with the requirements renders the reduction from 10 percent to 0 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 10 percent rating for residuals of a laceration to the plantar aspect of the left foot is restored as of March 1, 2007.  The appeal is allowed to that extent.

	From March 1, 2007

From March 1, 2007, a rating in excess of 10 percent has been unwarranted.  The Board has reviewed the medical and lay evidence of record and can find no evidence approximating the criteria for the next-highest rating of 20 percent.  As previously noted, the 20 percent rating authorized under DC 7801 is reserved for deep scars, or scars that cause limitation of motion, that are at least 12 square inches in size.  No evidence indicates the left foot plantar scar is this size, or even approximately this size.  Rather, the May 2006 examiner measured the scar as 2.5 cm long and about 1-2 mm deep, while the March 2012 examiner measured the scar as linear and about 4 cm long.  Further, each examiner characterized the scar as superficial, and neither indicated the scar caused limited motion.   

Diagnostic Code 7805 directs rating authorities to the particular DC addressing limitation of function of the scarred body part.  As noted earlier, foot disorders are rated under DCs 5276 to 5284 of 38 C.F.R. § 4.71a.  The Board does not find a higher rating authorized for limitation of function of the foot due to the scar disorder.  The Veteran is currently rated as 50 percent disabled for severe disability associated with pes planus.  Further, the evidence indicates significant disability associated with nonservice-connected diabetic neuropathy.    

The May 2006 VA examiner noted the Veteran's complaints of numbness in the ball of his left foot, and indicated numbness and pins/needles sensation in the first two toes.  The Veteran indicated the symptoms occurred about twice per month and lasted about one hour.  The examiner noted decreased neurologic sensation in the left foot, to include certain sections of the scar.  The examiner found the neurological symptoms unrelated to the scar because the Veteran did not report neurological symptoms at the time of his initial injury and treatment, or for several years following the injury.  The examiner indicated that nerve damage would have manifested earlier.  Further, the examiner found the scar to be "well healed," superficial, painless, nonadherent, and stable, with normal texture, and without inflammation, edema, or keloid formation.  The examiner also noted the severe disability associated with the service-connected pes planus.  Finally, the examiner expressly indicated no limitation of function from the scar.  

The March 2012 VA examiner noted the scar as stable, superficial, and "very faint and difficult to identify."  The examiner expressly stated that the scar did not cause limitation of function.  The examiner noted the Veteran's complaints of numbness not only on the left scar, but also on the entire left foot.  The examiner indicated that the Veteran had diabetic neuropathy in the left foot up to his ankle due not to the scar, but to longstanding diabetes.  This examiner also noted the severe disability associated with the service-connected pes planus.  

Thus, a higher rating is not warranted under DC 7801 because of the size of the scar, and a higher rating is not warranted under DC 7805 because the scar does not limit or affect functioning of the left foot.  

In sum, a compensable rating was unwarranted prior to September 17, 2004.  Since, then, a 10 percent rating has been warranted to the present.  As detailed earlier, the 10 percent rating should be restored effective March 1, 2007.  The preponderance of the evidence is against the assignment of a rating in excess of 10 percent from September 17, 2004.  See Gilbert, supra.   

      Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disabilities at issue - arthritis in the right great toe and a scar on the plantar surface of the left foot - are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.118.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating for either disorder.  Indeed, the schedular criteria directly address the disabilities he has experienced during the appeal period (i.e., moderately disabling toe arthritis and a small, painful scar).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his toe arthritis and plantar foot scar cause marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  There is no evidence of record that the Veteran has been hospitalized for either disorder.  There is evidence that the Veteran's foot disability may interfere with his ability to work.  The May 2006 and March 2012 VA reports state that the Veteran has indicated that feet problems interfere with his employment.  However, the evidence does not indicate that the disorders at issue here - the toe and scar disabilities - interfere with employment.  Rather, the evidence indicates that complaints related to pes planus and nonservice-connected diabetic neuropathy cause the Veteran's problems with walking and standing.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.  


ORDER

Entitlement to service connection for fungal infection, bilateral feet, is denied.

Entitlement to an increased rating for service-connected residuals of right great toe fracture is denied.  

Reduction of a 10 percent rating for a service-connected left foot plantar scar, effective March 1, 2007, was improper; restoration of a 10 percent rating from March 1, 2007 is granted.

Entitlement to a compensable disability rating prior to September 17, 2004, for a left foot plantar scar, is denied.  

Entitlement to a rating in excess of 10 percent from September 17, 2004, for a left foot plantar scar, is denied.  

REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted. 

As noted above, the Veteran indicated to two VA compensation examiners that his ability to work is substantially diminished by service-connected foot disabilities.  Though the preponderance of the evidence indicates that the foot disorders addressed in this decision (toe and scar disorders) do not interfere with his employability, the Veteran's comments have nevertheless raised the issue of employability within the context of the increased rating claims on appeal.  As such, the Board finds that a claim for a TDIU rating has been raised by the record.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for all additional development deemed necessary, and then develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO in the matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


